UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7419


DENNIS TEMPLE,

                 Plaintiff - Appellant,

          v.

OCONEE COUNTY; SHERIFF JAMES SINGLETON; MAJOR STEVE PRUITT;
LIETENUANT FOSTERVOLD; SERGEANT DALLAS SHIRLEY; OFFICER
ROBERT WHITFIELD; OFFICER DAVID WALD; OFFICER WAYNE HILL;
OFFICER TIM WILLIAMSON; OFFICER RAY ARMSTRONG; OFFICER JOY
HUNTER;   OFFICER  SCOTT   ARNOLD;  SERGEANT  KEVIN   CAIN;
LIEUTENANT GREG REED, in their individual and official
capacity; OFFICER TRAVIS OVERTON; OFFICER BEVERLEY SIEGLER;
OFFICER CINDY BECKETT; SERGEANT ROGER FOSTER; SERGEANT
BRENDA WALLIS; SERGEANT RENITA ROHLETTER; OFFICER LORI
MCALLISTER; OFFICER RUDY STEELE; OFFICER ZACHARY LOMBARDI;
OFFICER LISA HERBERT; OFFICER LINDSEY MCKINNEY; OFFICER
JASON ADDIS; OFFICER GENE EVANS; OFFICER RICK OAKLEY;
OFFICER JONATHAN JERDE; OFFICER JOHN CHARLES; OFFICER MARIA
MELENDEZ; OFFICER DENISE CHASTEEN; OFFICER TYRONE MERCK;
OFFICER PATRINA BLASSINGAME,

                 Defendants - Appellees,

          and

OFFICER DIXIE,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., Senior
District Judge. (6:13-cv-00144-JFA)


Submitted:   February 24, 2015              Decided:   March 4, 2015
Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Temple, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Dennis M. Temple appeals from the district court’s judgment

denying      relief    in     his       civil     rights          action,       challenging      the

magistrate     judge’s        interlocutory               order    denying       his    motion    to

appoint      counsel    and       the    district          court’s     order       adopting      the

recommendation         of    the    magistrate             judge     and    granting       summary

judgment to Defendants. *               We affirm.

      With     respect       to     the    order          denying     Temple’s          motion   to

appoint      counsel,       we     have    reviewed          the     record       and     find   no

reversible error.            Accordingly, we affirm for the reasons stated

in the order.           Temple v. Oconee Cnty., No. 6:13-cv-00144-JFA

(D.S.C. Sept. 17, 2013).

      With respect to the district court’s order adopting the

recommendation         of    the    magistrate             judge     and    granting       summary

judgment to Defendants, the timely filing of specific objections

to a magistrate judge’s recommendation is necessary to preserve

appellate review of the substance of that recommendation when

the       parties     have        been     warned           of      the     consequences          of

noncompliance.          United          States       v.    Benton,        523    F.3d    424,    428

(4th Cir.      2008)        (holding       that       a     “general        objection”      to    a


      *
       The district court referred the summary judgment motion to
a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).
Temple    filed    objections   to    the   magistrate    judge’s
recommendation.



                                                 3
magistrate judge’s finding is insufficient to preserve a claim

for appellate review); Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (“We have long held that

the Federal Magistrates Act cannot be interpreted to permit a

party to ignore his right to file objections with the district

court without imperiling his right to raise the objections in

the   circuit      court     of   appeals.”    (internal      quotation       marks,

alterations, and ellipsis omitted)); Wright v. Collins, 766 F.2d

841, 846 (4th Cir. 1985) (“[W]e hold that a pro se litigant must

receive    fair    notification     of   the   consequences      of   failure     to

object to a magistrate’s report before such a procedural default

will result in waiver of the right of appeal.”).                      Temple has

waived appellate review of the district court’s order by filing

untimely and largely nonspecific objections to the magistrate

judge’s     recommendation          after      receiving       proper         notice.

Accordingly, we affirm the district court’s order.

      We deny Temple’s motion to amend or correct the record and

dispense    with      oral    argument      because    the    facts     and    legal

contentions     are   adequately     presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4